DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim  3 (Currently Amended): The method for configuring software-definable network service, as recited in claim 1, further comprising a step of: step (5): writing the value of the SrvSupport set in the step (4) into a second control message (Msg-2) by the physical switches; wherein the value of MsgType is set to 1, other field values are identical to Msg-1; the Msg-2 is sent back to the controller in a unicast mode.  

Claim  4 (Currently Amended): The method for configuring software-definable network service, as recited in claim 2, further comprising a step of: step (6) after receiving the Msg-2 by the controller, selecting the physical switches being capable of supporting the 

Claim 5 (Currently Amended): The method for configuring software-definable network service, as recited in claim 3, further comprising a step of: step (7) executing a user-defined path planning algorithm in the virtual net vNet to obtain optimal service deployment path (Path), so as to constitute service install nodes set (SrvInstallSets); wherein each element in the SrvInstallSets corresponds to a physical switch in the Path.  

Claim 6 (Currently Amended): The method for configuring software-definable network service, as recited in claim 4, further comprising a step of: step (8) sending a third control massage (Msg-3) to each of the physical switches on the Path in a multicast mode by the controller; and starting an installing process of a service corresponding to the SrvID; wherein a MsgType of the third control message (Msg-3) is set 2, a field of the RecvSets is set to SrvInstallSets; a field of the SrvSupport is set to 1, a field of the ConfResult is set to -1 and a field of the ConfCost is set to -1.  

Claim 7 (Currently Amended): The method for configuring software-definable network service, as recited in claim 5, further comprising a step of: step (9) after receiving the third control message Msg-3, each of the physical switches executing following steps of: step (9-1) determining whether the physical switches belong to the field of RecvSets in the Msg-3, if no, a value of the field of the ConfResult is set to 2, enter step (9-3); if yes, 

Claim 8 (Currently Amended): The method for configuring software-definable network service, as recited in claim 6, further comprising a step of: step (10) traversing the control message Msg-4 transmitted back by each of the physical switches in the nodes set SrvInstallSets by the controller; wherein if the value of the field of the ConfResult of the fourth control message Msg-4 is 0, service configuration is successful; updating messages in the virtual net vNet according to the field of ConfCost; wherein if not all values of fields of the ConfResult of all of the control messages are 0, the service configuration is not successful; executing following steps; step (10-1) constituting a fifth control message Msg-5 by the controller; setting the MsgType to 3; wherein other fields of the Msg-5 are identical to the fields of the Msg-3; wherein the fifth control messages Msg-5 are transmitted to each of the physical switches on the Path in a multicast mode; step (10-2) uninstalling service corresponding to SrvID after receiving the Msg-5 by the physical switches; finding out a physical switch corresponded to the fourth control 


Claims 1-2 remain unchanged.

Reasons for Allowance

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record discloses, alone or in combination, the method wherein  step (1) providing an application layer, a control layer and a data layer to constitute a network, wherein an entity of the control layer is a controller, and an entity of the data layer is a physical switch; step (2) describing a required service through the application layer by a user, forming a service request and transferring the service request via a web service interface to the controller; step (3) sending a first control message Msg-1 to all physical switches in the data layer in a broadcast mode by the controller to inquire capabilities of each of the physical switches; wherein the first control message comprises 8 fields of: a message type (MsgType), a service ID (SrvID), a service description (SrvDesc), receiving node set (RecvSets), transmitting node sets (TransSets), a service support (SrvSupport), a service configuration result (ConfResult) and a service configuration cost (ConfCost); wherein a MsgType value of 0 represents query, a MsgType value of 1 represents reply, a MsgType value of 2 represents service installation and a MsgType value of 3 represents service; wherein when querying capabilities of each of the physical switches, the MsgType in Msg-1 is set to 0, an initial value of the RecvSets is set to null; initial values of SrvSupport, ConfResult and ConfCost are all set to -1; step (4) after receiving Msg-1, firstly checking whether the physical switches 2support services corresponding to SrvID by the physical switches; if the physical switches fail to support services corresponding to SrvID, a value of the SrvSupport is set to 1; if the physical switches are capable of supporting the services corresponding to SrvID, a field value of the SrvSupport is set to 0; step (5) the value of the SrvSupport set in the step (4) is written into a second control message (Msg-2) by the physical switches; wherein the value of MsgType is set to 1, other field values are identical to Msg-1; the Msg-2 is sent back to the controller in a unicast mode; step (6) after receiving the Msg-2 by the controller, selecting the physical switches being capable of supporting the service corresponding to the SrvID; and constituting a virtual net vNet based on the service corresponding to the SrvID; step (7) executing a user-defined path planning algorithm in the virtual net vNet to obtain optimal service deployment path (Path), so as to constitute service install nodes set (SrvInstallSets); wherein each element in the SrvInstallSets corresponds to a physical switch in the Path; step (8)a si g n a third control massage (Msg-3) to each of the physical switches on the Path in a multicast mode by the controller; and starting an installing process of a service corresponding to the SrvID; wherein a MsgType of the third control message (Msg-3) is set 2, a field of the RecvSets is set to SrvInstallSets; a field of the SrvSupport is set to 1, a field of the ConfResult is set to -1 and a field of the ConfCost is set to -1; step (9) after receiving the third control message Msg-3, each of the physical 3switches executing following steps of: step (9-1) determining whether the physical switches belong to the field of RecvSets in the Msg-3, if no, a value of the field of the ConfResult is set to 2, enter step (9-3); if yes, directly enter a step (9-2); step (9-2) executing a service installing process by the physical switches, wherein if the installing process succeeds, the value of the field of the ConfCost is set to be an overhead of the current resource; while the value of the field of ConfResult is set to 0; if the installing process is failed, the value of the field of ConfResult is set to 1; step (9-3) writing values of fields which are revised into a fourth control message (Msg-4) by the physical switches, wherein MsgType is set to 1, other fields are identical to the third control message Msg-3; transmitting the fourth control message Msg-4 back to the controller in a unicast mode; step (10) traversing the control message Msg-4 transmitted back by each of the physical switches in the nodes set SrvInstallSets by the controller; wherein if the value of the field of the ConfResult of the fourth control message Msg-4 is 0, service configuration is successful; updating messages in the virtual net vNet according to the field of ConfCost; wherein if not all values of fields of the ConfResult of all of the control messages are 0, the service configuration is not successful; executing following steps; step (10-1) constituting a fifth control message Msg-5 by the controller; setting the MsgType to 3; wherein other fields of the Msg-5 are identical to the fields of the Msg-3; wherein the fifth control messages Msg-5 are transmitted to each of the physical switches on the Path in a multicast mode; 4step (10-2) uninstalling service corresponding to SrvID after receiving the Msg-5 by the physical switches; finding out a physical switch corresponded to the fourth control message Msg-4 with a ConfResult field value of 1 by the controller and identifying the physical switch as unavailable in the vNet; entering the step (7).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOE CHACKO/Primary Examiner, Art Unit 2456